Campbell J.
Plaintiff replevied certain property from defendant, who sought, as Sheriff, to justify under a judgment and execution levied against him. To prove the judgment, defendant introduced only the final entry upon the record, without showing any of the previous files or proceedings on which it should have been based, and the court held this sufficient proof. This was clearly erroneous. No judgment can be lawfully given by any court until a suit has been commenced, and the defendants have been brought in, and a trial or default has been had. Our practice allows all of these steps to be shown without making up any formal judgment record, as required by the old practice. But no judgment can stand until the jurisdiction of the court appears in some way; and no presumption can arise from an entry which has no previous steps to explain or warrant it. The judgment may have been valid, but that fact was not shown. There must, therefore, be a new trial. And, inasmuch as upon such trial, it is probable the defect in proof may be supplied, it becomes necessary to consider the rulings concerning exemption from execution, upon which the verdict below was made to depend.
There was evidence tending to show that the plaintiff, after being several years engaged in mercantile business, had given it up, without entering upon any other engrossing occupation, and was chiefly engaged in settling up his old matters, and doing a small amount of farming and improvement. The horse and wagon taken were used by him in doing his settlement business, which required some traveling about, and also in his home occupations.
The court charged the jury that plaintiff must satisfy them that the property was “essentially requisite to the carrying on the business in which the plaintiff was principally engaged.” That “ the plaintiff must show, affirmatively, that he was engaged in some legitimate business, demanding *376the whole or the major part of his time and effort, and that in the proseontion of such business the property claimed to be exempt was not only convenient but necessary.” The remainder of the charge on this point was substantially an amplification of this idea. The exemption in the statute is of property “to enable any person to carry on the profession, trade, occupation or business in which he is wholly or principally engaged.”
It is a somewhat too narrow construction of this statute to confine it to articles absolutely necessary to carrying on business. It can rarely happen that ordinary business may not be carried on by various means, while it may be done more thoroughly or conveniently by articles which may nevertheless be dispensed with if not attainable. It was not, we think, the design of the statute to be over nice or technical in this regard. Abuse of the right is checked by limiting the amount in value which may be exempted. But if a person actually uses certain things “to enable” him to carry on his business, and such things are reasonably adapted to aid him in doing so, such adaptation and actual use are sufficient to authorize the articles to be exempt, as enabling him to do business, within the statute. Any further restriction to a narrower and essential necessity, is not within the express terms of the law, and there is no reason for confining them within any stricter bounds.
Neither do we think it a fair application of the law to allow an exemption only when a person has some one engrossing pursuit to which he devotes the great bulk of his time. If a man carries on two entirely separate kinds of business, and the articles which enable him to do one kind are not used or serviceable in the other, the statute is plain enough that a thing claimed to be exempt must relate to his principal business. But if it happened to be material and useful in both, it would be very strange if it could be exempt in neither. That would furnish much stronger grounds for the exemption.
*377Nor can we think it necessary that the business which a person is engaged in must necessarily be extensive, or occupying most of his time. Whatever may be a person’s avocations, and whether his business be light and allowing intervals, or heavy and unresmitting, the business, such as it is, should be protected under the law. We see no reason to consider the occupation of time in settling old affairs as idleness or inactivity. It is merely doing one of the most important parts of all commercial business, which is usually somewhat engrossing, even when affairs are taking their ordinary course under a credit system. And if a person devotes himself actively to such a closing up of affairs, and is obliged to go about in doing so, we can see no good reason why his vehicle, in actual use for that purpose, may not fairly be regarded as “enabling him to carry on his business ” as long as that necessity continues.1 There was evidence tending to show that the horse and wagon were used for this purpose, and also for such other domestic and agricultural work as plaintiff was engaged in. And we think he had a right to the exemption if the jury believed he was using them in good 'faith in any actual business, if he had no other principal occupation to which they were not subservient.
The judgment must be reversed and a new trial ordered.
The other justices concurred.